                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )       No. 4:10-cr-21-HSM-CHS-02
                                            )
RONALD WATSON                               )

                              MEMORANDUM AND ORDER

        RONALD WATSON, (“Defendant”) appeared for a hearing on January 23, 2019, in
accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Amended
Petition for a Warrant or Summons for an Offender Under Supervision (“Amended Petition”).

        Defendant was placed under oath and informed of his constitutional rights. It was
determined that Defendant wished to be represented by an attorney and he qualified for appointed
counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
It was also determined that Defendant had been provided with and reviewed with counsel a copy
of the Amended Petition.

       The Government moved that Defendant be detained without bail pending his revocation
hearing before U.S. District Judge Mattice. Defendant waived his right to a preliminary hearing
and a detention hearing.

        Based upon the Amended Petition and waiver of preliminary hearing, the Court finds there
is probable cause to believe Defendant has committed violations of his condition of supervised
release as alleged in the Amended Petition.

       Accordingly, it is ORDERED that:

        (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
to U.S. District Judge Mattice a proposed Agreed Order with respect to an appropriate disposition
of the Amended Petition for Warrant for Offender Under Supervision.

        (2) In the event counsel are unable to reach agreement with respect to an appropriate
disposition of the Amended Petition for Warrant for Offender Under Supervision, they shall
request a hearing before U.S. District Judge Mattice.

        (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
further order from this Court is GRANTED.

       SO ORDERED.

       ENTER.
                                            s/fâátÇ ^A _xx
                                            SUSAN K. LEE
                                            UNITED STATES MAGISTRATE JUDGE
